Citation Nr: 0811004	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In April 2006 the veteran's representative submitted directly 
to the Board a physician's statement concerning the current 
status of the veteran's diabetes for consideration on appeal.  
In the representative's letter of transmittal, there is no 
indication that the veteran waived initial RO consideration 
of the additional evidence.  The Board subsequently sent a 
letter to the veteran and his representative dated in March 
2008, requesting a response as to whether the veteran waived 
RO consideration of the evidence.  The veteran responded to 
the contrary in March 2008 and requested that his case be 
remanded for review of the additional evidence.  Therefore, 
this evidence must be referred to the RO/AMC for initial 
consideration before the Board may consider it.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Ongoing medical records from the VA medical facilities in 
Massena and Syracuse, New York should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

As the last VA examination was conducted more than 3 years 
ago, and the newly submitted evidence provides insufficient 
information, a new VA examination should be conducted.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  During 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

In the present appeal, the veteran was not provided with 
notice consistent with the Court's declaration in Dingess or 
Vazquez.  Thus, corrective notice can be provided on remand.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  The notice should also 
notify the veteran that, to substantiate a 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types of 
medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing VA medical records from the 
Syracuse VAMC and the North Country Clinic 
in Massena, New York, dating since October 
2005.

3.  The veteran should be afforded a VA 
diabetes examination to determine the 
current nature and severity of the 
veteran's diabetes.  The claims folder 
should be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should describe 
all symptomatology due to the veteran's 
diabetes, and should indicate whether he 
must avoid strenuous occupational and 
recreational activities to control his 
diabetes.

4.  After completing any additional 
development deemed necessary, the RO/AMC 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If any determination remains 
adverse to the veteran, he should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



